Citation Nr: 0723805	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO.  
A transcript is of record.

This claim was previously before the Board in April 2006, at 
which time the Board determined that additional evidentiary 
development was necessary.  The appeal is now properly before 
the Board for appellate consideration.  


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected hypertensive 
cardiovascular disease is manifested by a workload of 10 to 
11 metabolic equivalents (METs), resulting in fatigue and 
shortness of breath.  Echocardiograms reveal the veteran has 
left ventricular hypertrophy and left ventricular diastolic 
dysfunction, with an ejection fraction no less than 61%.  The 
veteran has never been shown to have more than one episode of 
acute congestive heart failure.  His diastolic blood pressure 
reading has never been shown to be more than 103.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
service-connected hypertensive cardiovascular disease have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code 7007 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2006 letter informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing his 
service-connected disability has gotten worse, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the May 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the May 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an SSOC dated in May 2007 provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for hypertension was established in 
November 1970, and the RO assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
effective from August 1970.  At that time, the RO considered 
the veteran's service medical records, which showed his blood 
pressure at enlistment was 138/36 (systolic/diastolic) and 
was 130/80 at separation from service.  Also considered was 
an October 1970 VA examination which revealed blood pressure 
readings of 140/104, 150/104, and 130/104.  The diagnosis was 
hypertension, and the RO granted service connection because 
hypertension was shown two months after the veteran was 
discharged from service.  

The veteran is currently rated as 10 percent disabled under 
the criteria of 38 C.F.R. § 4.104, DC 7101-7007.  
Hypertension with hypertensive cardiovascular disease is not 
specifically listed in the Rating Schedule.  The RO assigned 
DC 7101-7007 pursuant to 38 C.F.R. § 4.27, which provides 
that unlisted disabilities requiring rating by analogy will 
be coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2006).  The RO 
determined that the most closely analogous diagnostic code is 
DC 7007, for hypertensive heart disease.

Under DC 7007, a 10 percent evaluation is warranted when a 
workload greater than 7 METs (metabolic equivalents) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required; 
a 30 percent evaluation is warranted when a workload greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a 100 percent 
evaluation is warranted where there is chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When 
measurement of the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (2006).

Review of the evidence shows the veteran's service-connected 
hypertensive cardiovascular disease is manifested by 
fluctuating blood pressure readings, occasional complaints of 
occipital headaches, shortness of breath, and fatigue, and 
has required continuous medication since his disability was 
diagnosed in 1980.  See VA medical records dated from March 
2000 to February 2007; private medical records dated from 
February 2003 to April 2006.  

Private medical records dated in February 2003 reveal that 
the veteran complained of shortness of breath, having 
progressive headaches and fatigue, and having a near syncopal 
episode a few days prior to his appointment.  An associated 
treadmill stress test reflects that he developed fatigue, and 
that his calculated left ventricular ejection fraction was 
61%; however, his exercise capacity in METs was not reported.  
At the September 2006 VA examination, a treadmill stress test 
revealed the veteran had exercise capacity of 10 to 11 METs, 
which resulted in fatigue and shortness of breath, with no 
chest pain.  X-rays of the veteran's chest consistently show 
normal heart size.  See chest X-rays dated in October 2000, 
January 2002, February 2003, August 2006.  However, 
echocardiograms conducted in February 2003 and January 2006 
revealed left ventricular hypertrophy, with an ejection 
fraction of 62% and 80%, respectively.  

Based upon the foregoing, the Board finds the veteran's 
service-connected hypertensive cardiovascular disease 
warrants a 30 percent disability rating, but no higher, under 
DC 7007.  In making this determination, the Board notes that, 
while the evidence shows the veteran has a workload of 
greater than 7 METs resulting in fatigue and dyspnea 
(difficulty breathing), the evidence also shows he has left 
ventricular hypertrophy confirmed by echocardiograms dated in 
February 2003 and January 2006.  The Board does note that X-
rays of the veteran's chest show he has normal heart size; 
however, in evaluating the ultimate merit of this claim, the 
Board finds it probative that the February 2003 private 
echocardiogram showing left ventricular hypertrophy was 
conducted on the same day as the private chest X-ray, which 
was within normal limits.  

A 60 percent rating is not warranted in this case, however, 
because there is no evidence showing the veteran has had more 
than one episode of acute congestive heart failure, that he 
has between three and 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or that he has left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In this regard, the Board notes that the January 
2006 VA echocardiogram revealed the veteran had left 
ventricular diastolic dysfunction; however, his ejection 
fraction was calculated as 80%.  In fact, the veteran's 
ejection fraction has never been shown to be less than 61%.  
See February 2003 private echocardiogram and treadmill stress 
scan.  Therefore, the Board finds the preponderance of the 
evidence supports the grant of a 30 percent disability 
rating, but no higher, for service-connected hypertensive 
cardiovascular disease.  


The Board has considered other potentially applicable 
diagnostic codes to determine whether the veteran could 
obtain a disability rating higher than 30 percent assigned 
herein.  Under DC 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or higher and a 60 percent rating is 
warranted for diastolic pressure predominantly 130 or higher.  
In evaluating the veteran's claim under DC 7101, the Board 
again notes the evidence shows the veteran's service-
connected hypertensive cardiovascular disease is manifested 
by fluctuating blood pressure readings.  However, the 
evidence of record does not show the veteran has had 
predominantly elevated diastolic pressures of 120 or more.  
In fact, the veteran's diastolic blood pressure has never 
been shown to be more than 103.  See VA outpatient treatment 
records dated from March 2000 to February 2007, private 
medical records dated from February 2003 to April 2006.  
Therefore, DC 7101 does not assist the veteran in obtaining a 
higher disability evaluation.   

The Board has considered the veteran's service-connected 
hypertensive cardiovascular disease under all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds there are no other diagnostic codes that provide 
a basis to assign an evaluation higher than the 30 percent 
rating assigned herein.  

The Board has also considered whether an extraschedular 
rating may be assigned for the veteran's service-connected 
hypertensive cardiovascular disease.  See 38 C.F.R. 
§ 3.321(b).  After carefully reviewing the evidence, the 
Board finds this case does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  There is no objective evidence 
that the veteran's service-connected hypertensive 
cardiovascular disease has caused marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  In fact, the September 2006 
VA examination report shows the veteran is currently working 
as a truck operator, and has been working as a truck operator 
for 20 years.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that an increased evaluation of 30 
percent, but no higher, is warranted under Diagnostic Code 
7007 for service-connected hypertensive cardiovascular 
disease. 


ORDER

Entitlement to an evaluation of 30 percent for service-
connected hypertensive cardiovascular disease is granted, 
subject to the statutes and regulations pertaining to the 
payment of monetary benefits.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


